Citation Nr: 0933534	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-20 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for colon polyps.

2.  Entitlement to service connection for skin rash on right 
arm to include possible skin cancer.

3.  Entitlement to service connection for hepatitis to 
include as a result of exposure to Agent Orange.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty from April 
1963 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In July 2009, the Veteran appeared at the RO and testified at 
a hearing before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing is in the record.

The claim of service connection for hepatitis to include as a 
result of Agent Orange exposure is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In testimony received at a July 2009 Board hearing and in 
a written statement received at that hearing, the Veteran 
indicated that he wished to withdraw his appeal concerning 
the issue of entitlement to service connection for colon 
polyps.

2.  In testimony received at a July 2009 Board hearing and in 
a written statement received at that hearing, the Veteran 
indicated that he wished to withdraw his appeal concerning 
the issue of entitlement to service connection for skin rash 
on right arm to include possible skin cancer.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the 
Veteran concerning the issue of entitlement to service 
connection for colon polyps are met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2. The criteria for withdrawal of a Substantive Appeal by the 
Veteran concerning the issue of entitlement to service 
connection for skin rash on right arm to include possible 
skin cancer are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

As the decision regarding the claims of service connection 
for colon polyps and skin rash on right arm is dismissed, no 
further action is required to comply with VCAA notice or with 
the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Colon Polyps

During the July 2009 Board hearing, the Veteran indicated 
that he wished to withdraw his appeal concerning the issue of 
entitlement to service connection for colon polyps.  A signed 
statement to that effect was received at the hearing and has 
been associated with the claims file.  Under 38 U.S.C.A. § 
7105, the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision. 3 8 
C.F.R. § 20.202 (2008).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2008).  The Veteran has properly withdrawn 
his appeal concerning the issue of entitlement to service 
connection for colon polyps, and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this issue and it is dismissed.

Service Connection for Skin Rash on Right Arm to Include 
Possible Skin Cancer

During the July 2009 Board hearing, the Veteran indicated 
that he wished to withdraw his appeal concerning the issue of 
entitlement to service connection for skin rash on right arm 
to include possible skin cancer.  A signed statement to that 
effect was received at the hearing and has been associated 
with the claims file.  Under 38 U.S.C.A. § 7105, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2008).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2008).  
The Veteran has properly withdrawn his appeal concerning the 
issue of entitlement to service connection for skin rash, 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review this issue and it is 
dismissed.


ORDER

The appeal concerning entitlement to service connection for 
colon polyps is dismissed.

The appeal concerning entitlement to service connection for 
skin rash on right arm to include possible skin cancer is 
dismissed.


REMAND

In regard to a claim of service connection for hepatitis to 
include as a result of exposure to Agent Orange, the Veteran 
testified in July 2009 that he currently has a diagnosis of 
hepatitis from a private medical provider, and that he 
submitted records to reflect this.  A review of the record 
indicates that although a statement dated in January 2008 was 
received from the named medical provider (Summit Medical 
Group), the treatment records from the provider were not 
received and associated with the claims file.  Further, it 
does not appear that the Veteran was notified of the non-
receipt of such records and given an opportunity to resubmit 
them.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, the claim is REMANDED for the following action:

1.  Request the Veteran to furnish 
private medical records from Summit 
Medical Group, which reflect his current 
diagnosis of hepatitis, or alternatively 
request that he provide the RO with 
authorization so that VA may obtain such 
records on his behalf.

2.  If any clinical evidence is received 
that shows the presence of hepatitis, 
schedule the Veteran for a VA examination 
to determine the etiology of the disease.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All necessary 
tests should be accomplished.  

The examiner is requested to (a) elicit 
from the Veteran a history of all 
complaints, treatment, and risk factors 
referable to hepatitis infection; (b) 
furnish a diagnosis of any existing 
disability due to hepatitis; and (c) 
render an opinion as to the likely date 
of onset and etiology of the hepatitis.  
With respect to (c), the examiner is 
requested to state whether it is at least 
as likely as not that hepatitis was 
incurred during the Veteran's period of 
active service from April 1963 to June 
1967.  Rationale for all opinions 
expressed should be provided, with a 
discussion of all in-service and post-
service potential risk factors.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion reached is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion as it is to find 
against it.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
given without resort to speculation.

3.  After the above development is 
completed, adjudicate the claim of 
service connection for hepatitis to 
include as a result of Agent Orange 
exposure.  If any benefit remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


